While all the authorities agree the statement of claim need not be as specific as formal pleadings, yet it should be sufficiently definite to inform the personal representative of the nature and amount of liability it imposes, and to distinguish it with reasonable certainty from all similar claims. Smith v. Fellows, 58 Ala. 467; Bibb-Falkner v. Mitchell, 58 Ala. 657; Parker v. Eufaula Nat. Bk., 121 Ala. 516,25 So. 1001; Holloway v. Calvin, 203 Ala. 663, 84 So. 737; Kornegay v. Mayer, 135 Ala. 141, 33 So. 36; Flinn v. Shackelford, 42 Ala. 202.
The case of Bibb-Falkner v. Mitchell, supra, is very much in point:
"A presentment which will avoid the bar of the statute must be more than enough merely to excite the inquiry of the personal representative; it must give such information of the existence of the claim, that he may determine — assuming its validity — how far he can proceed safely in the administration of the estate as solvent."
All the authorities agree that the presentation must show thenature of the claim. In the recent case of Watson v. Hamilton,210 Ala. 577, 98 So. 784, may be found quotations from several of our decisions, among them that of Kornegay v. Mayer,135 Ala. 141, 33 So. 36, wherein the court said the presentation must be such as "to give information of the character of the claim and of the amount of liability it imports." (Italics supplied.) And, as said in Smith v. Fellows, supra: "This rule has existed too long without material judicial or legislative change, to be open to reconsideration in this court."
In view of the long established rule, I am constrained to the opinion that the claim filed fails to meet these requirements. The nature or character of the claim is nowhere disclosed. It does not inform the representative of the estate how or in what manner the estate is due any amount to the plaintiff here. It may be conceded that it doubtless discloses a liability of the estate to Turnipseed, but there is no connection shown between a claim of Turnipseed and the plaintiff. There is no assignment of any such claim. Counsel for plaintiff do not rely upon any assignment, but upon the principle of subrogation, growing out of the fact that plaintiff settled with and paid Turnipseed on account of the mistake, but to give effect to any theory of subrogation the fact of such payment must appear. There is no such averment in the claim filed, nor language susceptible of such construction. Clearly, the representative could not determine upon any course of action as to the estate by a consideration of the claim filed. Its nature is not made to appear. The connecting link is omitted, and I am drawn to the conclusion, by the settled rule of construction of this statute, and by the logic of the situation in line with our former decisions, that the statement of the claim filed in the probate office was insufficient, and that defendants' objection to its introduction should have been sustained.
For this reason, therefore, I am constrained to respectfully dissent.
SOMERVILLE, J., concurs in the foregoing views. *Page 84